UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1886



VANDYKE AND VANDYKE COAL COMPANY; OLD REPUBLIC
INSURANCE COMPANY,

                                                         Petitioners,


          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
JEARLDINE WHITED,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-305-BLA)


Submitted:   December 23, 2004            Decided:   January 12, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG LLP,
Washington, D.C., for Petitioners. Howard M. Radzely, Solicitor of
Labor, Donald S. Shire, Associate Solicitor, Christian P. Barber,
Counsel for Appellate Litigation, Rita Roppolo, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondent Director.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Petitioners seek review of the Benefits Review Board’s

(Board)   decision   and    order    and    its    decision    and    order    on

reconsideration affirming the administrative law judge’s award of

black lung benefits pursuant to 30 U.S.C. §§ 901-45 (2000).                   Our

review of the record discloses that the Board’s decision is based

upon   substantial   evidence     and   is    without      reversible    error.

Accordingly, we affirm on the reasoning of the Board.                See Vandyke

& Vandyke Coal Co. v. Dir., Office of Workers’ Comp. Programs, No.

03-305-BLA (BRB Dec. 18, 2003; May 24, 2004).               We dispense with

oral   argument   because   the     facts    and   legal    contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -